Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chukwuma E. Azubuko appeals the district court’s order denying his Fed. R.Civ.P. 60(b) motions. We have reviewed the record and find no reversible error. Accordingly, although we grant Azubuko leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Azubuko v. United States, No. 4:12-cv-00147-MSD-DEM (E.D.Va. Nov. 21, 2012). We deny Azubuko’s pending motions for joinder and reinstatement. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.